McFADDEN, Presiding Judge,
concurring fully and specially.
I write separately to explain that the majority’s holding that “the State could not establish that McCrory had actual possession of the cocaine found in the Vehicle on May 25,” (maj. op. at 178) when properly read in context, means only that the prosecution did not establish actual possession as a matter of law. So I agree with Judge McMillian that the law of the case as established by this opinion does not decide the issue of actual possession.